DETAILED ACTION
This Notice of Allowance is in response to the application filed on 06/05/2017, the Amendment & Remark filed on 05/17/2021 and the Request for Continued Examination filed on 06/15/2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 has been entered.
 
Claim Rejections - 35 USC § 112
	Previous rejection under 35 USC 112 (a) is withdrawn in view of the Amendment filed on 05/17/2021.

	Previous rejection under 35 USC 112 (b) is withdrawn in view of the Amendment filed on 05/17/2021.
Allowable Subject Matter
Claims 1-3, 8-13 and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed invention was previously considered to be directed to a Judicial Exception without significantly more. Upon considering the Remark filed on 12/17/2020, the examiner agrees that the feature regarding the “credential store” is specific to the operating environment of electronic wallet in which payment credentials are stored in an encrypted fashion that need to be decrypted prior to be used in transaction rather than a mere automated wallet that store payment information. As such, the amended feature meaningfully integrates the cited Judicial Exception into practical application. 
Based on prior art searches, the reference deemed the closest to the claimed invention is Rackley III (US 20080040265).  Rackley III discloses methods and systems for making a financial payment to a payee via a stored value (SV) card utilizing a mobile device. However, Rackley III failed to disclose or teach a transaction system in which encrypted form of credential stored at a credential data store is to be decrypted using a  session key, which itself is obtained by decrypting an encrypted session key. In view of the entirety of the claimed invention, no combination of prior art was found to render the claimed invention obvious without improper hindsight. As such, the claimed invention is considered novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698